The act creating the elective office of county solicitor for Cullman County [Local Acts 1935, p. 196] provides: "The County *Page 281 
Solicitor hereby created shall be elected by the qualified voters of said county at the general election to be held in November, 1938 and each four years thereafter. Such solicitor shall hold office for a term of four years beginning on the first Monday after the second Tuesday in January, 1939, anduntil his successor is elected and qualified. The term of such office shall be four years." Construing this language to mean that said term begins on the first Monday after the second Tuesday and ends on Sunday at 12 m., four years hence, the tenure of the incumbent St. John, who was appointed to fill the unexpired term of Kinney, continued over until Knight qualified. Hence there was no vacancy in the office of county solicitor during the incumbency of Governor Dixon which he could fill under his constitutional appointing power.
I am further of the opinion that the language of Act No. 2 [Special Session 1942, § 3], "or upon failure of such official to so advise the appointing authority for a period of thirtydays after his entry into the military service, shall have thepower * * * to appoint a temporary acting official," is prospective in its scope and operation and does not apply to persons in the army at the time of the passage of the act. Hence the fact essential to quicken into existence the governor's special statutory power under said act did not exist at the time he undertook to exercise that power, and the appointment of Mr. St. John was void.
The constitutionality of said Act No. 2 was not raised on the trial, nor argued on submission, and both parties are asserting their rights under it. Hence I take no part in the treatment of that question. Any expression on that subject is bound to be a mere gratuitous dictum. Nor do I agree with the thought that there is any difference between declaring an act constitutional and declaring it not unconstitutional.